On March 21,2014, the Defendant was sentenced for Charge I: Criminal Possession of Dangerous Drags, 3 Counts, felonies, in violation of Section 45-9-102, MCA to a commitment to the Montana Department of Corrections for a period of Five (5) years on each count, with two (2) years suspended on each count, to run concurrently with each other and concurrently with the sentence in Cause No. DC-13-75. In regard to Charge II: Tampering with Witnesses and Informants, a felony, in violation of Section 45-7-206, the Defendant is committed to the Montana Department of Corrections for a period of ten (10) years, with seven (7) years suspended on the conditions set forth in the Judgment and Commitment, to run concurrently to the sentences in Cause No. DC-13-175.
On November 7,2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter "the Division”).
The Defendant appeared via videoconference and was representedhy Ed Sheehy, Jr., Montana Office of Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, "The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 7th day of November, 2014.
Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.